787 So. 2d 54 (2001)
Arthur ANDREWS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-1767.
District Court of Appeal of Florida, Second District.
February 23, 2001.
*55 James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
BLUE, Acting Chief Judge.
Arthur Andrews appeals the denial of his motion to dismiss the charge of possession of cocaine. He alleges that the basis for the possession was residue found in a glass pipe and, citing to Lord v. State, 616 So. 2d 1065 (Fla. 3d DCA 1993), argues that trace amounts of an illegal drug on a common item support a conviction for possession of paraphernalia, but not a conviction for possession of the drug itself.
This case is clearly distinguishable from Lord, where the cocaine residue was found on a dollar bill. The dollar bill was described as a "common object." Lupper, 663 So.2d at 1339. While a simple glass pipe might have a lawful use, see Subuh v. State, 732 So. 2d 40 (Fla. 2d DCA 1999), here, the glass pipe was described as one "commonly used for smoking street level narcotics" and contained residue resulting from smoking cocaine. The pipe here was analogous to the adulterated beer can in Lupper v. State, 663 So. 2d 1337 (Fla. 4th DCA 1994) (holding that cocaine residue on beer can altered for use as drug paraphernalia supported conviction for possession of cocaine).
Accordingly, we affirm Mr. Andrews' conviction for possession of cocaine.
CASANUEVA and STRINGER, JJ., concur.